 1   Hans W. Herb (SBN 136018)
     LAW OFFICE OF HANS W. HERB
 2   P.O. Box 970
     Santa Rosa, CA 95402
 3   Telephone: (707) 576-0757
     E-mail: hans@tankman.com
 4
     Craig A. Brandt (SBN 133905)
 5   LAW OFFICE OF CRAIG A. BRANDT
     5354 James Avenue
 6   Oakland, CA 94618
     Telephone: (510) 601-1309
 7   E-mail: craigabrandt@att.net

 8   Attorneys for Plaintiff EDEN ENVIRONMENTAL
     CITIZEN’S GROUP, LLC
 9

10                                   UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12

13   EDEN ENVIRONMENTAL CITIZEN’S                      Case No. 2:19-cv-00529-WBS-DB
     GROUP, LLC, a California Limited
14   Liability Company,                                STIPULATION TO DISMISS ENTIRE
                                                       ACTION AGAINST ALL DEFENDANTS
15                      Plaintiff,                     WITH PREJUDICE; [PROPOSED] ORDER
                                                       GRANTING DISMISSAL WITH
16          v.                                         PREJUDICE
17   COUNTY OF COLUSA, a California                    FRCP 41(a)(2)
     Municipal Entity, MICHAEL AZEVEDO,
18   an individual; and DOES 1-10, inclusive,
19                      Defendants.
20
21          Plaintiff EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC (“EDEN”) and
22   Defendants COUNTY OF COLUSA and MICHAEL AZEVEDO (“Defendants”), by and
23   through their attorneys of record, hereby enter into this Stipulation to Dismiss Plaintiff’s
24   Complaint and all claims against Defendants with prejudice.
25          WHEREAS, Plaintiff and Defendants (the “Parties”) have entered into a settlement
26   agreement that achieves a full and final settlement of all Plaintiff’s claims against Defendants as
27   set forth in the Complaint filed in this matter on March 26, 2019 (Docket No. 1).
28
                                                       1
                              STIPULATION TO DISMISS; [PROPOSED] ORDER
 1          WHEREAS, on June 14, 2019, the Parties filed a Notice of Settlement (Docket No. 9),

 2   notifying the Court that the Parties had reached a full settlement to resolve all outstanding issues

 3   in this action (“Settlement Agreement”), a fully executed copy of which is attached hereto as

 4   Exhibit A, and Plaintiffs served copies of the Settlement Agreement on the Department of

 5   Justice (“DOJ”) for a mandatory 45-day review period under 33 U.S.C. § 1365(c)(3) and 40

 6   C.F.R. § 135.5 (see Docket No. 9).

 7          WHEREAS, the Parties’ Notice of Settlement also specifies that upon the expiration of

 8   DOJ’s review period, if there is no objection lodged by DOJ, the Settling Parties will stipulate to

 9   and request an order from this Court (1) dismissing with prejudice Eden’s claims as to

10   Defendants, and (2) concurrently retaining jurisdiction over this matter for purposes of dispute

11   resolution and enforcement of the Settlement Agreement.

12          WHEREAS, Section II.3.a. of the Settlement Agreement further states that in the event

13   that DOJ objects to the Settlement Agreement, the Parties agree to meet and confer to attempt to

14   resolve the issue(s) raised by the DOJ within thirty (30) days.

15          WHEREAS, on July 22, 2019, DOJ notified the Court and the Parties that while DOJ was

16   “not in a position, at this time, to advise the Court” as to whether the Parties’ Settlement

17   Agreement “is consistent with the purposes of the Clean Water Act[,]” DOJ did not file a formal

18   objection to the Settlement Agreement as contemplated in the Parties’ Notice of Settlement

19   (Docket No. 1) and under Section II.3.a. of the Settlement Agreement (see Docket No. 11).

20          WHEREAS, Section II.4 of the Settlement Agreement states in relevant part that within
21   seven (7) days of the expiration of the 45-day agency review period or receipt of DOJ’s

22   correspondence (and DOJ does not object to the Settlement Agreement as described under

23   Section II.3.a. of the Settlement Agreement), Plaintiff shall file with the Court a Stipulation and

24   Proposed Order, signed by both Parties, providing that:

25          1.      The Complaint and all claims shall be dismissed with prejudice pursuant to

26   Federal Rule of Civil Procedure 41(a)(2).
27          2.      The Court shall retain and have jurisdiction over the Parties with respect to

28   disputes arising under the Settlement Agreement.
                                                       2
                               STIPULATION TO DISMISS; [PROPOSED] ORDER
 1          NOW THEREFORE, IT IS HEREBY STIPULATED and agreed to by and between the

 2   Parties that (1) Plaintiff’s Complaint and all claims against Defendants shall be dismissed with

 3   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2); (2) the Parties respectfully

 4   request an order from this Court dismissing such claims with prejudice, with each side to bear

 5   their own attorney fees and costs, except as provided for by the terms of the attached Settlement

 6   Agreement; and (3) the Parties further request that this Court retain jurisdiction over the Parties

 7   with respect to disputes arising under the terms of the attached Settlement Agreement.

 8
     DATED: August 1, 2019                       LAW OFFICE OF HANS W. HERB
 9

10
                                                 By: /s/ Hans W. Herb
11                                                  HANS W. HERB
                                                    Attorney for Plaintiff
12                                                  Eden Environmental Citizen’s Group
13
     DATED: August 1, 2019                       DOWNEY BRAND LLP
14

15
                                                 By: /s/ Nicole E. Granquist
16                                                  NICOLE E. GRANQUIST
                                                 Attorney for Defendants
17                                               County of Colusa and Michael Azevedo
18

19

20
21

22

23

24

25

26
27

28
                                                       3
                               STIPULATION TO DISMISS; [PROPOSED] ORDER
 1                                                ORDER

 2
            Good cause appearing, and the parties having stipulated and agreed, IT IS HEREBY
 3
     ORDERED as follows:
 4
            The Complaint filed in this matter by Plaintiff Eden Environmental Citizen’s Group, LLC
 5
     and all claims against Defendants County of Colusa and Michael Azevedo are hereby dismissed
 6
     in their entirety, with prejudice. Each party is to bear their own attorney fees and costs, except as
 7
     provided for in the Settlement Agreement executed by the Parties on June 14, 2019, a copy of
 8
     which is attached hereto as Exhibit A and incorporated herein by reference.
 9
            The Court shall retain and have jurisdiction over the Parties with respect to disputes
10
     arising under the Settlement Agreement through September 15, 2021, the Termination Date of
11
     the Settlement Agreement. The Parties are to notify the Court if the Agreement terminates early
12
     pursuant to Section I.2 of the Settlement Agreement.
13

14
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
15

16   Dated: August 2, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
                               STIPULATION TO DISMISS; [PROPOSED] ORDER
                                                                                EXHIBIT "A"



 1                                         SETTLEMENT AGREEMENT
 2               The following Settlement Agreement (“Agreement”) is entered into by and between Plaintiff
 3   Eden Environmental Citizen’s Group (“Eden” or Plaintiff”), and Defendants County of Colusa
 4   (individually “County” or “Defendant”) and Michael Azevedo (individually “Azevedo”) (the County
 5   and Azevedo are collectively referred to herein as “Defendants;” Plaintiff and Defendants are
 6   collectively referred to herein as “Parties” or individually as a “Party”).

 7               WHEREAS, Eden is an environmental citizen’s group organized under the laws of the State of

 8   California, dedicated to protect, enhance, and assist in the restoration of all rivers, creeks, streams,

 9   wetlands, vernal pools, and tributaries of California, and the United States;
10               WHEREAS, the County is a political subdivision of the State of California under the laws of
11   California, which owns and/or operates the Stonyford Landfill located at 5160 Lodoga Stonyford Road,
12   Stonyford, California 95979 (the “Facility”). The 6.3-acre Facility includes the landfill (4.0 acres),
13   monitoring systems, landfill gas and storm water controls including an on-site sedimentation basin, a
14   “borrow area” where dirt is taken and used to cover Municipal Solid Waste (“MSW”) that is placed in

15   the landfill, a former drop-off area for recyclable material, access roads, and a tipping area where MSW
16   is dropped-off and covered with a tarp before the MSW is placed and dirt from the “borrow area” is used
17   to cover the MSW;
18               WHEREAS, Michael Azevedo is acting in his official capacity as the Assistant Director of the

19   County Public Works Department;
20               WHEREAS, the County collects and discharges run-on and storm water associated with
21   industrial activity from the landfill through a single storm water discharge outfall located northeast of

22   the onsite settling pond. A site map of the Facility is provided as Exhibit A and incorporated herein by

23   reference. The Facility’s receiving water is Stony Creek;
24               WHEREAS, these storm water discharges associated with industrial activity are regulated
25   pursuant to the National Pollutant Discharge Elimination System (“NPDES”), General Permit No.
26   CAS000001, State Water Resources Control Board (“State Board”) Water Quality Order No. 2014-
27   0057-DWQ (hereinafter “General Permit” or “2015 Permit”); and, prior to July 1, 2015, were regulated
28   by Water Quality Order No. 92-12-DWQ, as amended by Order No. 97-03-DWQ) (“1997 Permit”), each

                                                          1
     1562084.1
 1   of which was issued pursuant to Section 402(p) of the Clean Water Act (the “Act” at 33 U.S.C. §§ 1251,
 2   et seq.), 33 U.S.C. § 1342(p). The Facility is covered under the General Permit under Waste Discharger
 3   Identification number (“WDID”) 5S061005372;
 4               WHEREAS, on or about January 23, 2019, Eden provided notice of the Defendants’ alleged
 5   violations of the Act (“Notice Letter”), and of its intention to file suit against CSPA to the Administrator
 6   of the United States Environmental Protection Agency (“EPA”); the Administrator of EPA Region IX;

 7   the U.S. Attorney General; the Executive Director of the State Board; the Executive Officer of the

 8   Regional Water Quality Control Board, Central Valley Region (“Regional Board”); and to the County,

 9   as required by the Act, 33 U.S.C. section 1365(b)(1)(A) (a true and correct copy of Eden’s Notice Letter
10   is attached as Exhibit B and incorporated herein by reference);
11               WHEREAS, on or about March 26, 2019, Eden filed a Complaint for Declaratory and
12   Injunctive Relief and Civil Penalties (“Complaint”) in the U.S. District Court, Eastern District of
13   California (“Eastern District Court”), Eden Environmental Citizen’s Group LLC v. County of Colusa, et
14   al., Case 2:19-cv-00529-WBS-DB;

15               WHEREAS, the Defendants deny the occurrence of the violations alleged in the Notice Letter
16   and the Complaint, and maintains that there are no “ongoing and continuous” violations of the General
17   Permit or the Act;
18               WHEREAS, the Parties agree that it is in their mutual interest to resolve the Clean Water Act

19   matter as to all entities and persons named in the Notice Letter and Complaint without litigation and
20   enter into this Settlement Agreement (“Agreement”); and
21               WHEREAS, for purposes of this Agreement only, the Parties stipulate that venue is proper in

22   the Eastern District Court and that the Defendants do not contest the exercise of jurisdiction by the

23   Eastern District Court in the future, pursuant to Paragraph 4.b of this Agreement;
24               NOW THEREFORE IT IS HEREBY STIPULATED BY AND BETWEEN THE
25   PARTIES AS FOLLOWS:
26      I.       EFFECTIVE DATE AND TERM OF AGREEMENT
27               1.     Effective Date. The “Effective Date” shall mean the date of the Order entering the
28   stipulated dismissal with prejudice, retaining jurisdiction for the Term of this Settlement Agreement as

                                                           2
     1562084.1
 1   described in Paragraph 4 of this Agreement.
 2               2.        Term. The Term of this Agreement shall run from the Effective Date until September 15,
 3   2021, the date a Notice of Termination (“NOT”) is submitted to the State Board for the Facility, or when
 4   the County has received a Notice of Non-Applicability (“NONA”) or No Exposure Certification
 5   (“NEC”) coverage and informed Eden in writing that NONA or NEC coverage has been obtained for the
 6   Facility, whichever occurs first. (“Termination Date”).

 7    II.        COMMITMENTS OF EDEN

 8               3.        Notice of Settlement and Statutory Agency Review.

 9                    Within five (5) business days of the mutual execution of this Agreement, Eden shall do
10   all of the following:
11                     a. Submit this Agreement to the United States Department of Justice (“DOJ”) for the
12   statutory 45-day agency review period set forth in 33 U.S.C. §1365(c). In the event that the DOJ objects
13   to this Agreement, the Parties agree to meet and confer to attempt to resolve the issue(s) raised by the
14   DOJ within thirty (30) days.

15                     b. Submit a Notice of Settlement to the Eastern District Court.
16               4.        Case Dismissal. Within seven (7) days of the expiration of the 45-day agency review
17   period described in Paragraph 3.a., or receipt of DOJ’s correspondence, whichever is earlier, Eden shall
18   file with the Court a Stipulation and proposed Order, signed by both Parties, providing that:

19                     a. The Complaint and all claims against the County shall be dismissed with prejudice
20   pursuant to Federal Rule of Civil Procedure 41(a)(2).
21                     b. The Court shall retain and have jurisdiction over the Parties with respect to disputes

22   arising under this Agreement, which shall be attached thereto and fully incorporated by reference,

23   through the Termination Date. Nothing in this Agreement shall be construed as a waiver of any Party’s
24   right to appeal from an order that arises from a motion to enforce the terms of this Agreement.
25   III.        COMMITMENTS OF COUNTY
26               5.        Compliance with General Permit and Clean Water Act. Throughout the Term of this
27   Agreement, the County shall operate the Facility in compliance with the requirements of the operative
28   General Permit and the Act, subject to any defenses available under the law. The County shall have the

                                                              3
     1562084.1
 1   right, in its sole discretion, to determine (i) which persons shall perform any work described herein,
 2   including County employees or third-party contractors; and (ii) the scope and technical details of, and
 3   manner to implement, any such work.
 4               6.   Third Party Consultant. The County shall hire a third party Qualified Industrial Storm
 5   Water Practitioner (“QISP”), as that term is defined in the General Permit, or an engineer of its choice to
 6   conduct a site compliance evaluation, which shall include review the Facility’s SWPPP, on-site best

 7   management practices (“BMPs”), and the monitoring program. The County shall provide Eden with the

 8   documented results of the site compliance evaluation, if these results are not uploaded to the SMARTs

 9   system. Eden will accept Exceedance Response Reports or Annual Evaluation Reports for compliance
10   with this Section.
11               7.   Training. In 2019 and 2020, the County will conduct training for its storm water
12   personnel on storm water monitoring and reporting, BMPs, and the General Permit. The County will
13   document such training and provide documentation of the training to Eden upon request.
14               8.   Storm Water Sample Collection and Analysis. Between July 1, 2019-June 30, 2020

15   and July 1, 2020 – June 30, 2021, the County shall collect and analyze storm water samples from the
16   Facility, from Qualifying Storm Events (“QSEs”) as defined in the General Permit, at the times and
17   frequencies required by the General Permit, provided sufficient precipitation exists to create sufficient QSEs
18   at the discharge location identified in the Facility SWPPP. The County shall ensure that the collection,

19   preservation, and handling of these storm water samples are in accordance with General Permit
20   Attachment H, Storm Water Sample Collection and Handling Instructions. For each sample obtained, the
21   County shall adhere to all necessary preservation methods and holding time limits for the subject

22   constituents. The samples shall be analyzed by a laboratory accredited by the State of California. Analytical

23   methods used by the laboratory shall comply with General Permit requirements in regards to both test
24   method and detection limit. See General Permit, Table 2, at 43. The County shall upload to SMARTS the
25   QSE sample analyses received from the analytical laboratory within thirty (30) days of receipt.
26               9.   Mitigation of Potential Exceedances. In the event that the sample analyses (laboratory
27   reports) of the County’s storm water samples referred to in Paragraph 7 above indicate results for the
28   tested parameters that exceed either the instantaneous or annual Numeric Action Levels (“NAL”) levels

                                                          4
     1562084.1
 1   as indicated in Table 2 of, and interpreted as prescribed under, the General Permit, the County agrees to
 2   work with its designated QISP to review the County’s housekeeping practices and BMPs and, if
 3   necessary, revise the Facility SWPPP in order to reduce its tested pollutant parameters, and to provide
 4   training and consultation to achieve that objective.
 5               10.   Inspections During the Term of this Agreement. The County shall permit
 6   representatives of Eden to perform one (1) physical inspection of the Facility during the Term of this

 7   Agreement. This inspection shall be performed by Eden’s counsel and consultants and may include

 8   sampling, photographing, and/or videotaping (Eden agrees photographing and videotaping will be keep

 9   confidential, except as necessary for enforcement or dispute resolution under this Agreement) and Eden
10   shall provide the County with a copy of all sampling reports, photographs, and/or video. The County is
11   entitled to obtain a split sample or take a separate sample at the same time and location if any sample is
12   taken by Eden during the visit. Eden shall provide at least two-weeks advance notice of such physical
13   inspection, except that the County shall have the right to deny access if circumstances would make the
14   inspection unduly burdensome and pose significant interference with business operations or any

15   party/attorney, or the safety of individuals. In such case, the County shall specify at least three (3) dates
16   within the two (2) weeks thereafter upon which a physical inspection by Eden may proceed.
17               11.   Submission of Additional Reports. During the life of this Agreement, to the extent that
18   annual or other monitoring reports described further below are not otherwise uploaded to, and made

19   available on the State Board’s SMARTS database, the County agrees to provide Eden with a copy of any
20   reports concerning industrial storm water matters addressed in this Agreement. The County may furnish
21   copies of any such reports to Eden in either hard copy or digital form.

22   IV.         MITIGATION, COMPLIANCE MONITORING AND FEES AND COSTS

23               12.   Mitigation Payment. As mitigation of the Clean Water Act violations alleged in
24   Eden’s Complaint, the County agrees to pay the sum of two thousand dollars ($2,000.00) to River
25   Partners (https://www.riverpartners.org/) and mailed via certified mail or overnight delivery to
26   John Carlon, President, River Partners, 580 Vallombrosa Avenue, Chico, Ca 95926. The Mitigation
27   Payment shall be made within thirty (30) days of the Effective Date, and the County shall concurrently
28   provide Eden with a copy of such payment. No funds from such payment shall be used by Eden.

                                                         5
     1562084.1
 1               13.   Reimbursement of Fees & Costs. The County agrees to reimburse Eden in the amount
 2   of Eighteen Thousand Dollars ($18,000) to defray Eden’s reasonable investigative, expert, consultant,
 3   and attorneys’ fees and costs, and all other costs incurred as a result of investigating the activities at the
 4   Facility, preparing the Notice, and negotiating a resolution of this action in the public interest. Such
 5   payment shall be made payable to “Craig A. Brandt attorney trust fund” and remitted to the firm within
 6   ten (10) calendar days of the Effective Date, delivered to: Craig A. Brandt, Attorney at Law, 5354 James

 7   Avenue, Oakland, California, 94618; (510) 601-1309; email: craigabrandt@att.net. Provision of the

 8   aforementioned funds shall constitute full and final payment for all of Eden’s attorneys’ and expert’s

 9   fees and costs that have or could have been claimed in connection with Eden’s allegations in the Notice
10   Letter and/or Complaint and/or under any state or federal law.
11               14.   Compliance Monitoring. The County shall pay Four Thousand Dollars ($4,000) to fund
12   Eden’s costs of monitoring, overseeing and enforcing the County’s commitments to Eden under this
13   Agreement (excepting any future judicial enforcement as prescribed in Paragraph 15), including
14   participating in any potential changes to compliance requirements herein. Such payment shall be made

15   payable to “Craig A. Brandt attorney trust fund” and remitted to the firm within thirty (30) calendar days
16   of the Effective Date, delivered to: Craig A. Brandt, Attorney at Law, 5354 James Avenue, Oakland,
17   California, 94618.
18     V.        DISPUTE RESOLUTION AND ENFORCEMENT OF CONSENT AGREEMENT

19               15.   If a dispute under this Agreement arises, or any Party believes that noncompliance with
20   this Agreement has occurred, the Parties shall meet and confer within seven (7) calendar days of
21   receiving written notification from the other Party of a request for a meeting to determine whether a

22   breach has occurred and to develop a mutually agreed upon plan, including implementation dates, to

23   resolve the dispute. If the Parties fail to meet and confer, or the meet-and-confer does not resolve the
24   issue, after at least seven (7) calendar days have passed after the meet-and-confer occurred or should
25   have occurred, any Party shall be entitled to all rights and remedies under the law, including filing a
26   motion with the Eastern District Court. The Parties shall be entitled to seek fees and costs incurred in
27   any such motion, and such fees and costs shall be awarded, pursuant to the provisions set forth in the
28   then-applicable federal Clean Water Act and Rule 11 of the Federal Rules of Civil Procedure, and

                                                          6
     1562084.1
 1   applicable case law interpreting such provisions.
 2               16.    Eden’s Waiver and Release. Upon the Effective Date of this Agreement, Eden, on its
 3   own behalf and on behalf of its members, subsidiaries, successors, assigns, directors, officers, agents,
 4   attorneys, representatives, and employees, releases Defendants and their officers, directors, employees,
 5   shareholders, parents, subsidiaries, and affiliates, and each of their predecessors, successors, and assigns,
 6   and each of their agents, attorneys, consultants, and other representatives, including those named in the

 7   Notice Letter, (each a “Released Party”) from, and waives all claims which arise from or pertain to the

 8   Notice Letter and Complaint, including, without limitation, all claims for injunctive relief, damages,

 9   penalties, fines, sanctions, mitigation, fees (including fees of attorneys, experts, and others), costs,
10   expenses or any other sum incurred or claimed or which could have been claimed, for the alleged failure
11   of Defendants to comply with federal and state law, including the federal Clean Water Act (33 U.S.C.
12   sections 1251, et seq.), at the Facility, up to the Termination Date with the exception of matters
13   addressed in Paragraph 15.
14               17.    Defendants’ Waiver and Release. Defendants, on their own behalf and on behalf of any

15   Released Party under its control, releases Eden (and its officers, directors, employees, members, parents,
16   subsidiaries, and affiliates, and each of its successors and assigns, and its agents, attorneys, and other
17   representative) from, and waives all claims which arise from or pertain to the Notice Letter and
18   Complaint, including all claims for fees (including fees of attorneys, experts, and others), costs,

19   expenses or any other sum incurred or claimed or which could have been claimed for matters associated
20   with or related to the Notice Letter and Complaint, with the exception of matters addressed in Paragraph
21   15.

22               18.    For any other claims against each other, known or unknown, suspected or unsuspected,

23   and each Party expressly waives and relinquishes any rights and benefits which they have or may have
24   up to and including the Effective Date of this Agreement under Section 1542 of the Civil Code, which
25   provides:
26               A general release does not extend to claims which the creditor does not know or suspect to
27               exist in his favor at the time of executing the release, which if known by him must have
                 materially affected his settlement with the debtor.
28

                                                           7
     1562084.1
 1    The Parties acknowledge that each has specifically reviewed with its attorney the meaning and effect of
 2    the release set forth herein, the language of California Civil Code Section 1542, and the waiver
 3    contained herein. The Parties acknowledge that their attorneys have fully explained the impact of these
 4    provisions, and the Parties knowingly accept the risks associated with these provisions.
 5               19.   Eden’s Covenant Not to Sue. Except for the enforcement of this Agreement, beginning
 6   on the Effective Date and terminating on the Termination Date, Eden agrees that neither Eden, its

 7   officers, executive staff, members of its governing board nor any organization under the control of Eden,

 8   its officers, executive staff, or members of its governing board, will serve any 60-day Notice Letter or

 9   file any lawsuit against the Defendants seeking relief for claims which arise from or pertain to the
10   Facility, the Notice Letter and/or the Complaint, including, without limitation, all claims for injunctive
11   relief, damages, penalties, fines, sanctions, mitigation, fees (including fees of attorneys, experts, and
12   others), costs, expenses or any other sum, incurred or claimed or which could have been claimed,
13   regarding the alleged failure of Defendants to comply with the federal Clean Water Act (33 U.S.C.
14   sections 1251, et seq.), or any other federal or state law, at the Facility. Any such 60-day Notice Letter

15   or lawsuit filed by Eden after the Termination Date shall not include any such claims for such actions up
16   to and including the Termination Date. Eden further agrees that it shall not initiate or support such
17   lawsuits against Defendants, their affiliates, past and present employees, operators, officers, directors,
18   officials, consultants, attorneys, members, principals, agents and representatives, predecessors, successors,

19   or assigns brought by other groups or individuals by providing financial assistance, personnel time, or
20   any other affirmative actions. The Parties acknowledge and agree that this Paragraph shall survive the
21   termination of this Agreement, whether by satisfaction of the terms and conditions hereof or by

22   operation of law.

23         VI. MISCELLANEOUS PROVISIONS
24               20.   The Parties enter into this Agreement for the purpose of avoiding prolonged and costly
25   litigation. Nothing in this Agreement shall be construed as, and Defendants expressly do not intend to
26   imply, an admission as to any fact, finding, issue of law, or violation of law, nor shall compliance with
27   this Agreement constitute or be construed as an admission by Defendants of any fact, finding,
28   conclusion, issue of law, or violation of law. However, this paragraph shall not diminish or otherwise

                                                          8
     1562084.1
 1   affect the obligation, responsibilities, and duties of the Parties under this Agreement.
 2               21.   The terms of this Agreement shall be binding on all parties and their employees, officers,
 3   agents, divisions, subsidiaries, parent corporations, or affiliates.
 4               22.   The Agreement may be executed in one or more counterparts which, taken together, shall
 5   be deemed to constitute one and the same document. An executed copy of this Agreement shall be valid
 6   as an original.

 7               23.   In the event that any one of the provisions of this Agreement is held by a court to be

 8   unenforceable, the validity of the enforceable provisions shall not be adversely affected.

 9               24.   The language in all parts of this Agreement, unless otherwise stated, shall be construed
10   according to its plain and ordinary meaning, except as to those terms defined in the Industrial Storm
11   Water Permit, the Clean Water Act, or specifically herein. The captions and Paragraph headings used in
12   this Agreement are for reference only and shall not affect the construction of this Agreement. The
13   undersigned are authorized to execute this Agreement on behalf of their respective Parties and have
14   read, understood, and agreed to be bound by all of the terms and conditions of this Agreement.

15               25.   All agreements, covenants, representations, and warranties, express or implied, oral or
16   written, of the Parties concerning the subject matter of this Agreement are contained herein. This
17   Agreement and its attachments are made for the sole benefit of the Parties, and no other person or entity
18   shall have any rights or remedies under or by reason of this Agreement, unless otherwise expressly

19   provided for therein.
20               26.   Notices. Any notices or documents required or provided for by this Agreement or related
21 thereto that are to be provided to Eden pursuant to this Agreement shall be hand-delivered or sent by U.S.

22 Mail, postage prepaid, and addressed as follows or, in the alternative, shall be sent by electronic mail

23 transmission to the email addresses listed below:
24                     Aiden Sanchez
                       Eden Environmental Citizen’s Group
25
                       2151 Salvio Street, #A2-319
26                     Concord, CA 94520
                       Edenenvcitizens@gmail.com
27
28

                                                           9
     1562084.1
                 With copies sent to:
 1
 2                      Hans W. Herb
                        LAW OFFICES OF HANS W. HERB
 3                      P.O. Box 970
                        Santa Rosa, CA 95402
 4                      hans@tankman.com
 5                      Any notices or documents required or provided for by this Agreement or related thereto
 6   that are to be provided to Defendants pursuant to this Agreement shall be sent by U.S. Mail, postage
 7   prepaid, and addressed as follows or, in the alternative, shall be sent by electronic mail transmission to
 8   the email addresses listed below:
 9
                        Marcos Kropf
10                      County Counsel
                        County of Colusa
11                      1213 Market Street
                        Colusa, CA 95932
12                      MKropf@CountyofColusa.com
13
                 With copies sent to:
14
                        Nicole E. Granquist
15                      Downey Brand LLP
                        621 Capitol Mall, 18th Floor
16                      Sacramento, CA 95814
                        ngranquist@downeybrand.com
17
                 Each Party shall promptly notify the other of any change in the above-listed contact information.
18
                 27.    Signatures of the Parties transmitted by facsimile or email shall be deemed binding.
19
                 28.    No Party shall be considered to be in noncompliance with any of its obligations when a
20
     failure to perform is due to a “Force Majeure.” A Force Majeure event is any circumstances beyond the
21
     Party’s control, including, without limitation, any act of God, war, fire, earthquake, flood, and restraint
22
     by court order or public authority. A Force Majeure event does not include normal inclement weather,
23
     such as anything less than or equal to a 100-year/24-hour storm event, or inability to pay. Any Party
24
     seeking to rely upon this paragraph shall have the burden of establishing that it could not reasonably
25
     have been expected to avoid and which by exercise of due diligence has been unable to overcome, the
26
     Force Majeure.
27
28

                                                           10
     1562084.1
                      EXHIBIT "A"




H&A   Haling & Associates
                                                                                        EXHIBIT "B"



                                       EDEN
                         Eden Environmental Citizen’s Group




January 22, 2019


Via US Mail, Certified

Mike Azevedo
Colusa County Stonyford Landfill
2 Miles South of Stonyford
Colusa, CA 95932

Scott Lanphier
Colusa County Public Works
1215 Market Street
Colusa, CA 95932

Marcos Kropf
Colusa County Counsel
1213 Market Street
Colusa, CA 95932


Re:    60-Day Notice of Violations and Intent to File Suit Under the Federal Water
       Pollution Control Act (“Clean Water Act”)

To Officers, Directors, Operators, Property Owners and/or Facility Managers of Colusa County
Stonyford Landfill:

        I am writing on behalf of Eden Environmental Citizen’s Group (“EDEN”) to give legal
notice that EDEN intends to file a civil action against Colusa County Stonyford Landfill
(“Discharger”) for violations of the Federal Clean Water Act (“CWA” or “Act”) 33 U.S.C. §
1251 et seq., that EDEN believes are occurring at the Colusa County Stonyford Landfill facility
located at 2 Miles South of Stonyford in Colusa, California (“the Facility” or “the site”).




                   2151 Salvio Street #A2-319       Co
                                                    Concord, CA 94520
                   Telephone: 925-732-0960          Email: edenenvcitizens@gmail.com
                                                    Em
                                        Website: edenenvironmental.org
                                                                         60-Day Notice of Intent to Sue
                                                                                     January 22, 2019
                                                                                          Page 2 of 11

        EDEN is an environmental citizen’s group established under the laws of the State of
California to protect, enhance, and assist in the restoration of all rivers, creeks, streams, wetlands,
vernal pools, and tributaries of California, for the benefit of its ecosystems and communities.

       CWA section 505(b) requires that sixty (60) days prior to the initiation of a civil action
under CWA section 505(a), a citizen must give notice of intent to file suit. 33 U.S.C. § 1365(b).
Notice must be given to the alleged violator, the U.S. Environmental Protection Agency
(“EPA”), and the State in which the violations occur.

        As required by CWA section 505(b), this Notice of Violation and Intent to File Suit
provides notice to the Discharger of the violations which have occurred and continue to occur at
the Facility. After the expiration of sixty (60) days from the date of this Notice of Violation and
Intent to File Suit, EDEN intends to file suit in federal court against the Discharger under CWA
section 505(a) for the violations described more fully below.


       I.       THE SPECIFIC STANDARD, LIMITATION, OR ORDER VIOLATED

        EDEN’s investigation of the Facility has uncovered significant, ongoing, and continuous
violations of the CWA and the General Industrial Storm Water Permit issued by the State of
California (NPDES General Permit No. CAS000001 [State Water Resources Control Board
(“SWRCB”)] Water Quality Order No. 92-12-DWQ, as amended by Order No. 97-03-DWQ
(“1997 Permit”) and by Order No. 2014-0057-DWQ (“2015 Permit”) (collectively, the “General
Permit”).

        Information available to EDEN, including documents obtained from California EPA’s
online Storm Water Multiple Application and Reporting Tracking System (“SMARTS”), indicates
that on or around June 25, 2015, the Discharger submitted a Notice of Intent (“NOI”) to be
authorized to discharge storm water from the Facility. The SWRCB approved the NOI, and the
Discharger was assigned Waste Discharger Identification (“WDID”) number 5S06I005372.

        As more fully described in Section III, below, EDEN alleges that in its operations of the
Facility, the Discharger has committed ongoing violations of the substantive and procedural
requirements of the Federal Clean Water Act, California Water Code §13377; the General Permit,
the Regional Water Board Basin Plan, the California Toxics Rule (CTR) 40 C.F.R. § 131.38, and
California Code of Regulations, Title 22, § 64431.
                                                                        60-Day Notice of Intent to Sue
                                                                                    January 22, 2019
                                                                                         Page 3 of 11

   II.      THE LOCATION OF THE ALLEGED VIOLATIONS

         A. The Facility

       The location of the point sources from which the pollutants identified in this Notice are
discharged in violation of the CWA is Colusa County Stonyford Landfill’s permanent facility
address of 2 Miles South of Stonyford in Colusa, California.

       Colusa County Stonyford Landfill is a refuse and recycling collection, processing and
disposal facility. Facility operations are covered under Standard Industrial Classification
Codes (SIC) 4953 (Refuse Systems).

        Based on the EPA’s Industrial Storm Water Fact Sheet for Sector N – Scrap Recycling
and Waste Recycling Facilities, polluted discharges from operations at the Facility contain
PCBs; heavy metals, such as zinc, copper, chromium, iron and aluminum; toxic metals, such as
mercury, lead, arsenic and cadmium; total suspended solids (“TSS”); benzene, hydraulic fluids,
battery acid, gasoline and diesel fuel, fuel additives, oil lubricants, brake and transmission fluids,
chlorinated solvents, gasoline and diesel fuels; ethylene glycol; coolants; and oil and grease
(“O&G”). Many of these pollutants are on the list of chemicals published by the State of
California as known to cause cancer, birth defects, and/or developmental or reproductive harm.

       Information available to EDEN indicates that the Facility’s industrial activities and
associated materials are exposed to storm water, and that each of the substances listed on the
EPA’s Industrial Storm Water Fact Sheet is a potential source of pollutants at the Facility.

         B. The Affected Receiving Waters

        The Facility discharges into Little Stony Creek, part of the Stony Creek Watershed, a
tributary of the Sacramento River (“Receiving Waters”).

       The Sacramento River is a water of the United States. The CWA requires that water
bodies such as the Sacramento River meet water quality objectives that protect specific
“beneficial uses.” The Central Valley Regional Water Board has issued its Water Quality
Control Plan for the Sacramento and San Joaquin River Basins (“Basin Plan”) to delineate those
water quality objectives.

        The Basin Plan identifies the “Beneficial Uses” of water bodies in the region. The
Beneficial Uses for the Receiving Waters downstream of the Facility include: Municipal and
Domestic Supply (MUN), Agricultural Supply (AGR), Industrial Process Supply (PRO),
Industrial Service Supply (IND), Navigation (NAV), Water Contact Recreation (REC-1), Non-
contact Water Recreation (REC-2), Warm Freshwater Habitat (WARM), Cold Freshwater
Habitat (COLD), Wildlife Habitat (WILD), Migration (MIGR), and Spawning, Reproduction,
and/or Early Development (SPWN).
                                                                          60-Day Notice of Intent to Sue
                                                                                      January 22, 2019
                                                                                           Page 4 of 11


       A water body is impaired pursuant to section 303(d) of the Clean Water Act, 33 U.S.C.
§ 1313(d), when its Beneficial Uses are not being achieved due to the presence of one or more
pollutants.

       Polluted storm water and non-storm water discharges from industrial facilities, such as
the Facility, contribute to the further degradation of already impaired surface waters, and harm
aquatic dependent wildlife.


   III.      VIOLATIONS OF THE CLEAN WATER ACT AND GENERAL PERMIT

             A. Deficient/Invalid SWPPP or Site Map

        The Discharger’s current Storm Water Pollution Prevention Plan (“SWPPP”) for the
Facility is inadequate and fails to comply with the requirements of the General Permit as
specified in Section X of Order No. 2014-0057-DWQ, as follows:


          (a) The SWPPP fails to discuss in specific detail Facility operations, including its SIC
              Code and hours of operations (Section X.D.2.d); or does not adequately indicate the
              Facility name and contact information (Section X.A.1);

          (b) The SWPPP fails to include an adequate discussion of the Facility’s receiving
              waters (Section XI.B.6(e), Section X.G.2.ix)

          (c) The SWPPP fails to include an appropriate discussion of the Industrial Materials
              handled at the facility (Section X.F);

          (d) The SWPPP fails to include an adequate description of Potential Pollutant Sources
              and narrative assessment of all areas of industrial activity with potential industrial
              pollutant sources, including Industrial Processes, Material Handling and Storage
              Areas, Dust and Particulate Generating Activities, Significant Spills and Leaks,
              Non-Storm Water Discharges and Erodible Surfaces (Section X.G.1);

          (e) The SWPPP fails to include a narrative assessment of all areas of industrial activity
              with potential industrial pollutant sources, including the areas of the facility with
              likely sources of pollutants in storm water discharges and the pollutants likely to be
              present (Section X.G.2);

          (f) The SWPPP fails to include an appropriate Monitoring Implementation Plan,
              including a discussion of Visual Observations, Sampling and Analysis and
              Sampling Analysis Reporting (Section XI);
                                                                       60-Day Notice of Intent to Sue
                                                                                   January 22, 2019
                                                                                        Page 5 of 11

       (g) The SWPPP fails to include an appropriate discussion of drainage areas and Outfalls
           from which samples must be taken during Qualified Storm Events (Section XI);

       (h) The SWPPP fails to include the appropriate sampling parameters for the Facility
           (Table 1, Section XI); and

       (i) The SWPPP omits the date that it was initially prepared (Section X.A.10);

       Failure to develop or implement an adequate SWPPP is a violation of Sections II.B.4.f
and X of the General Permit.
           B. Failure to Develop, Implement and/or Revise an Adequate Monitoring and
              Reporting Program Pursuant to the General Permit


       Section XI of the General Permit requires Dischargers to develop and implement a storm
water monitoring and reporting program ("M&RP") prior to conducting industrial activities.
Dischargers have an ongoing obligation to revise the M&RP as necessary to ensure compliance
with the General Permit.

         The objective of the M&RP is to detect and measure the concentrations of pollutants in a
facility’s discharge, and to ensure compliance with the General Permit’s Discharge Prohibitions,
Effluent Limitations, and Receiving Water Limitations. An adequate M&RP ensures that BMPs
are effectively reducing and/or eliminating pollutants at the Facility, and it must be evaluated and
revised whenever appropriate to ensure compliance with the General Permit.

   1. Failure to Conduct Visual Observations

       Section XI(A) of the General Permit requires all Dischargers to conduct visual
observations at least once each month, and sampling observations at the same time sampling
occurs at a discharge location.

        Observations must document the presence of any floating and suspended material, oil and
grease, discolorations, turbidity, odor and the source of any pollutants. Dischargers must
document and maintain records of observations, observation dates, locations observed, and
responses taken to reduce or prevent pollutants in storm water discharges.

        EDEN alleges that between July 1, 2015, and the present, the Discharger has failed to
conduct monthly and sampling visual observations pursuant to Section XI(A) of the General
Permit.
                                                                     60-Day Notice of Intent to Sue
                                                                                 January 22, 2019
                                                                                      Page 6 of 11

   2. Failure to Collect and Analyze the Required Number of Storm Water Samples

       In addition, EDEN alleges that the Discharger has failed to provide the Regional Water
Board with the minimum number of annual documented results of facility run-off sampling as
required under Sections XI.B.2 and XI.B.11.a of Order No. 2014-0057-DWQ, in violation of
the General Permit and the CWA.

        Section XI.B.2 of the General Permit requires that all Dischargers collect and analyze
storm water samples from two Qualifying Storm Events (“QSEs”) within the first half of each
reporting year (July 1 to December 31), and two (2) QSEs within the second half of each
reporting year (January 1 to June 30).
       Section XI.C.6.b provides that if samples are not collected pursuant to the General
Permit, an explanation must be included in the Annual Report.
       As of the date of this Notice, the Discharger has failed to upload into the SMARTS
database system:
       a.      Two storm water sample analyses for the time period July 1, 2015, through
               December 31, 2015;

       b.      Two storm water sample analyses for the time period January 1, 2016, through
               June 30, 2016;

       c.      Two storm water sample analyses for the time period July 1, 2016, through
               December 31, 2016;

       d.      Two storm water sample analyses for the time period January 1, 2017, through
               June 30, 2017;

       e.      Two storm water sample analyses for the time period July 1, 2017, through
               December 31, 2017;

       f.      Two storm water sample analyses for the time period January 1, 2018, through
               June 30, 2018; and

       g.      Two storm water sample analyses for the time period July 1, 2018, through
               December 31, 2018.
                                                                       60-Day Notice of Intent to Sue
                                                                                   January 22, 2019
                                                                                        Page 7 of 11

           C. Falsification of Annual Reports Submitted to the Regional Water Board
       Section XXI.L of the General Permit provides as follows:

       L. Certification

       Any person signing, certifying, and submitting documents under Section XXI.K above
       shall make the following certification:

       “I certify under penalty of law that this document and all Attachments were prepared
       under my direction or supervision in accordance with a system designed to assure that
       qualified personnel properly gather and evaluate the information submitted. Based on my
       inquiry of the person or persons who manage the system or those persons directly
       responsible for gathering the information, to the best of my knowledge and belief, the
       information submitted is, true, accurate, and complete. I am aware that there are
       significant penalties for submitting false information, including the possibility of fine and
       imprisonment for knowing violations."

       Further, Section XXI.N of the General Permit provides as follows:

       N. Penalties for Falsification of Reports

       Clean Water Act section 309(c)(4) provides that any person that knowingly makes any
       false material statement, representation, or certification in any record or other document
       submitted or required to be maintained under this General Permit, including reports of
       compliance or noncompliance shall upon conviction, be punished by a fine of not more
       than $10,000 or by imprisonment for not more than two years or by both.
       On July 15, 2016; July 13, 2017; and July 16, 2018, the Discharger submitted its Annual
Reports for the Fiscal Years 2015-17, 2016-17 and 2017-2018, respectively. These Reports were
signed under penalty of law by Michael Azevedo. Mr. Azevedo is the currently designated
Legally Responsible Person (“LRP”) for the Discharger.
        Mr. Azevedo responded “Yes” to Question No. 3 on all three of the Annual Reports
(“Did you sample the required number of Qualifying Storm Events during the reporting year for
all discharge locations, in accordance with Section XI.B?”) However, as discussed above, the
Discharger failed to collect and analyze any of the required storm water samples during either
the 2015-16, 2016-17 or the 2017-18 reporting years.

        Based on the foregoing, it is clear that Mr. Azevedo made false statements in the
Facility’s 2015-16, 2016-17 and 2017-18 Annual Reports when he indicated that the facility had
collected samples according to Section XI.B of the General Permit.

           D. Deficient BMP Implementation
                                                                       60-Day Notice of Intent to Sue
                                                                                   January 22, 2019
                                                                                        Page 8 of 11

       Sections I.C, V.A and X.C.1.b of the General Permit require Dischargers to identify and
implement minimum and advanced Best Management Practices (“BMPs”) that comply with the
Best Available Technology (“BAT”) and Best Conventional Pollutant Control Technology
(“BCT”) requirements of the General Permit to reduce or prevent discharges of pollutants in their
storm water discharge in a manner that reflects best industry practice, considering technological
availability and economic practicability and achievability.

       EDEN alleges that the Discharger has been conducting industrial activities at the site
without adequate BMPs to prevent resulting non-storm water discharges. Non-storm water
discharges resulting from these activities are not from sources that are listed among the
authorized non-storm water discharges in the General Permit, and thus are always prohibited.

       The Discharger’s failure to develop and/or implement adequate BMPs and pollution
controls to meet BAT and BCT at the Facility violates and will continue to violate the CWA and
the Industrial General Permit each and every day the Facility discharges storm water without
meeting BAT and BCT.

       Specific BMP Deficiencies

       On October 2, 2018, the Facility was inspected by the County of Colusa, as Local
Enforcement Agency for CalRecycle, pursuant to the Facility’s Solid Waste Facility Permit.

         During the October 2, 2018, inspection, the LEA inspector observed several areas of the
landfill where the Intermediate Cover of compacted earthen materials was less than the require
twelve inches to control vectors, fires, odors, blowing litter and scavenging, in violation of 27 CCR
20700.

           E. Discharges In Violation of the General Permit
        Except as authorized by Special Conditions of the General Permit, Discharge Prohibition
III(B) prohibits permittees from discharging materials other than storm water (non-storm water
discharges) either directly or indirectly to waters of the United States. Unauthorized non-storm
water discharges must be either eliminated or permitted by a separate NPDES permit.

       Information available to EDEN indicates that unauthorized non-storm water discharges
occur at the Facility due to inadequate BMP development and/or implementation necessary to
prevent these discharges.

        EDEN alleges that the Discharger has discharged storm water containing excessive levels
of pollutants from the Facility to its Receiving Waters during at least every significant local rain
event over 0.1 inches in the last five (5) years.

       EDEN hereby puts the Discharger on notice that each time the Facility discharges
prohibited non-storm water in violation of Discharge Prohibition III.B of the General Permit is a
                                                                      60-Day Notice of Intent to Sue
                                                                                  January 22, 2019
                                                                                       Page 9 of 11

separate and distinct violation of the General Permit and Section 301(a) of the Clean Water Act,
33 U.S.C. § 1311(a).

       The Discharger may have had other violations that can only be fully identified and
documented once discovery and investigation have been completed. Hence, to the extent possible,
EDEN includes such violations in this Notice and reserves the right to amend this Notice, if
necessary, to include such further violations in future legal proceedings.

       The violations discussed herein are derived from eye witness reports and records publicly
available. These violations are continuing.

        IV.    THE PERSON OR PERSONS RESPONSIBLE FOR THE VIOLATIONS

        The entities responsible for the alleged violations are Colusa County Stonyford Landfill,
as well as employees of the Discharger responsible for compliance with the CWA.

        V.     THE DATE, DATES, OR REASONABLE RANGE OF DATES OF THE
               VIOLATIONS

        The range of dates covered by this 60-day Notice is from at least July 1, 2015, to the date
of this Notice. EDEN may from time to time update this Notice to include all violations which
may occur after the range of dates covered by this Notice. Some of the violations are continuous
in nature; therefore, each day constitutes a violation.

        VI.    CONTACT INFORMATION

       The entity giving this 60-day Notice is Eden Environmental Citizen’s Group (“EDEN”).

       Aiden Sanchez
       EDEN ENVIRONMENTAL CITIZEN’S GROUP
       2151 Salvio Street #A2-319
       Concord, CA 94520
       Telephone: (925) 732-0960
       Email: Edenenvcitizens@gmail.com (emailed correspondence is preferred)
       Website: edenenvironmental.org

     EDEN has retained counsel in this matter. To ensure proper response to this Notice, all
communications should be addressed to EDEN’s General Counsel, Hans W. Herb.

       HANS W. HERB
       Law Offices of Hans W. Herb
       P.O. Box 970
       Santa Rosa, CA 95402
                                                                     60-Day Notice of Intent to Sue
                                                                                 January 22, 2019
                                                                                     Page 10 of 11

       Telephone: (707) 576-0757
       Email: hans@tankman.com


      VII.     RELIEF SOUGHT FOR VIOLATIONS OF THE CLEAN WATER ACT

        As discussed herein, the Facility’s discharge of pollutants degrades water quality and
harms aquatic life in the Receiving Waters. Members of EDEN live, work, and/or recreate near
the Receiving Waters. For example, EDEN members use and enjoy the Receiving Waters for
fishing, boating, swimming, hiking, biking, bird watching, picnicking, viewing wildlife, and/or
engaging in scientific study. The unlawful discharge of pollutants from the Facility impairs each
of these uses.

        Further, the Facility’s discharges of polluted storm water and non-storm water are
ongoing and continuous. As a result, the interests of EDEN’s members have been, are being, and
will continue to be adversely affected by the failure of the Discharger to comply with the General
Permit and the Clean Water Act.

       CWA §§ 505(a)(1) and 505(f) provide for citizen enforcement actions against any
“person,” including individuals, corporations, or partnerships, for violations of NPDES permit
requirements and for un-permitted discharges of pollutants. 33 U.S.C. §§ 1365(a)(1) and (f),
§1362(5).

        Pursuant to Section 309(d) of the Clean Water Act, 33 U.S.C. § 1319(d), and the
Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. § 19.4, each separate violation of
the Clean Water Act subjects the violator to a penalty for all violations occurring during the
period commencing five (5) years prior to the date of the Notice Letter. These provisions of law
authorize civil penalties of $37,500.00 per day per violation for all Clean Water Act violations
after January 12, 2009, and $51,570.00 per day per violation for violations that occurred after
November 2, 2015.

        In addition to civil penalties, EDEN will seek injunctive relief preventing further
violations of the Clean Water Act pursuant to Sections 505(a) and (d), 33 U.S.C. § 1365(a) and
(d), declaratory relief, and such other relief as permitted by law. Lastly, pursuant to Section
505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), EDEN will seek to recover its litigation
costs, including attorneys’ and experts’ fees.

     VIII.     CONCLUSION

        The CWA specifically provides a 60-day notice period to promote resolution of disputes.
EDEN encourages the Discharger’s counsel to contact EDEN’s counsel within 20 days of receipt
of this Notice to initiate a discussion regarding the violations detailed herein.
                                                                      60-Day Notice of Intent to Sue
                                                                                  January 22, 2019
                                                                                      Page 11 of 11




         During the 60-day notice period, EDEN is willing to discuss effective remedies for the
violations; however, if the Discharger wishes to pursue such discussions in the absence of
litigation, it is suggested those discussions be initiated soon so that they may be completed before
the end of the 60-day notice period. EDEN reserves the right to file a lawsuit if discussions are
continuing when the notice period ends.

Very truly yours,



AIDEN SANCHEZ
Eden Environmental Citizen’s Group

Copies to:


Administrator
U.S. Environmental Protection Agency                 Regional Administrator
1200 Pennsylvania Avenue, N.W.                       U.S. EPA – Region 9
Washington, D.C. 20460                               75 Hawthorne Street
                                                     San Francisco, CA, 94105
Executive Director
State Water Resources Control Board
P.O. Box 100
Roseville, CA 95812-0100
